         Case 2:18-cr-00008-APG-NJK Document 134 Filed 01/04/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:18-cr-00008-APG-NJK

 4          Plaintiff                                           Order Sealing Exhibits

 5 v.                                                                [ECF No. 133]

 6 ROOSEVELT JONES,

 7          Defendant

 8         Defendant Roosevelt Jones filed a motion for compassionate release, to which he

 9 attached exhibits that contain personal information, including his date of birth and medical

10 information.

11         I THEREFORE ORDER the clerk of court to seal pages 10 and 11 of ECF No. 133.

12         DATED this 4th day of January, 2021.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
